IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 105 MM 2019
                                               :
                     Respondent                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 LEO A. GARDNER,                               :
                                               :
                     Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 17th day of December, 2019, the Petition for Leave to File a

Petition for Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is DIRECTED to

file the already-prepared Petition for Allowance of Appeal within 5 days.